Fourth Court of Appeals
                                       San Antonio, Texas
                                  MEMORANDUM OPINION
                                          No. 04-20-00381-CR

                                        Dylan Wade O’BRIANT,
                                               Appellant

                                                     v.

                                          The STATE of Texas,
                                                Appellee

                     From the 454th Judicial District Court, Medina County, Texas
                                   Trial Court No. 15-07-11740-CR
                            Honorable Daniel J. Kindred, Judge Presiding

PER CURIAM

Sitting:          Luz Elena D. Chapa, Justice
                  Irene Rios, Justice
                  Beth Watkins, Justice

Delivered and Filed: September 30, 2020

DISMISSED

           The clerk’s record has been filed in this case. The trial court’s Rule 25.2 certification does

not show appellant has the right of appeal. See TEX. R. APP. P. 25.2. We issued an order notifying

appellant that this appeal would be dismissed within 30 days of the order if two conditions were

met: (1) a certification or amended certification showing appellant has the right of appeal has not

been made part of the record; and (2) the trial court’s certification is not defective. See id. R.

25.2(d) (requiring us to dismiss a criminal appeal if a certification that shows the defendant has

the right of appeal has not been made part of the record). Because no amended certification
                                                                                          04-20-00381-CR


showing appellant has the right of appeal has been made part of the appellate record, the only issue

is whether the trial court’s certification is defective in the notification of the defendant’s appellate

rights. See Dears v. State, 154 S.W.3d 610 (Tex. Crim. App. 2005) (holding court of appeals must

determine whether the certification is defective).

        The trial court’s certification states this is a plea bargain case and the defendant has no

right of appeal and that the defendant has waived the right of appeal. See R. 25.2(a); see also TEX.

CODE CRIM. PROC. ANN. art. 44.02. The clerk’s record establishes the punishment assessed by the

trial court does not exceed the punishment recommended by the prosecutor and agreed to by the

defendant in the plea bargain agreement. See R. 25.2(a). The clerk’s record also does not show the

trial court granted appellant permission to appeal or contain any matters that were raised by written

motion and ruled on before trial. See id. Appellant’s counsel has not represented to this court that

the trial court’s certification is defective in the notification of the defendant’s appellate rights. We

conclude the trial court’s certification is not defective in its notification of the defendant’s appellate

rights. Accordingly, we must dismiss this appeal. See id. R. 25.2(d).

                                                     PER CURIAM

DO NOT PUBLISH




                                                   -2-